Case 1:19-cv-00005-MSM-PAS Document 47 Filed 09/19/19 Page 1 of 4 PageID #: 623




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND


 DOLORES CEPEDA,                                    )
                                                    )
                              Plaintiff,            )
                v.                                  )
                                                    )
 BANK OF AMERICA, N.A.,                             )
                                                         C.A. No. 1:19-cv-00005-WES-PAS
 FAY SERVICING, LLC,                                )
 WILMINGTON TRUST NATIONAL                          )
 ASSOCIATION SOLELY AS TRUSTEE                      )
 FOR THE MFRA TRUST 2014-2, ALIAS                   )
                                                    )
                              Defendants.           )
                                                    )


                 DEFENDANT BANK OF AMERICA, N.A.’S OBJECTION
                 TO PLAINTIFF’S MOTION TO EXTEND TIME TO FILE
                  SURREPLY IN RESPONSE TO MOTION TO DISMISS

         Defendant Bank of America, N.A. (“BANA”), through its undersigned counsel, objects to

 the Plaintiff, Dolores Cepeda’s Motion to Extend Time to File Surreply in Response to BANA’s

 Motion to Dismiss (the “Motion to Extend”).

         While the docket does not reflect it, the pending Motion to Extend comes after the

 Plaintiff requested, and was allowed, a “couple weeks” to file a Surreply in response to BANA’s

 Motion to Dismiss the Complaint (“Motion to Dismiss”) and BANA’s good faith assent to two

 separate requests for additional time. What the record and timeline related to BANA’s still

 pending Motion to Dismiss demonstrate is the Plaintiff’s continued indifference to the Court’s

 schedule and her undeniable taking advantage of BANA’s good faith cooperation.

         For example, BANA’s Motion to Dismiss was originally filed on June 18, 2019. See

 Docket Nos. 31-32. Plaintiff subsequently received three separate extensions to file her response

 to the Motion to Dismiss, first two BANA did not oppose. The third extension was granted

                                                1
 1390948v.1
Case 1:19-cv-00005-MSM-PAS Document 47 Filed 09/19/19 Page 2 of 4 PageID #: 624




 despite BANA’s objection, but the Court held that no further extensions would be allowed,

 noting that “Plaintiff’s showing of good cause is barely sufficient[.]” See Text Order re Docket

 No. 39. Plaintiff filed her opposition on August 8, 2019, fifty-one (51) days after the Motion to

 Dismiss was filed. See Docket No. 41.

         On August 13, 2019, within the seven (7) days permitted by the Court, BANA filed its

 Reply to the Plaintiff’s opposition to its Motion to Dismiss. See Docket No. 42. Required by

 Local Rule 7(a)(5) to seek leave of the Court to file a surreply, Plaintiff did not get around to

 doing so until fifteen (15) days later at the August 28, 2019 chamber conference with the Court.

 The Court granted Plaintiff leave to file a surreply after which Plaintiff’s counsel informed the

 Court that he would file the surreply within a couple weeks.

         On September 11, 2019, two (2) weeks after the August 28, 2019 conference, BANA

 requested of Plaintiff when her surreply would be filed. See Exhibit A. Two days later, after not

 receiving a response, BANA again requested of Plaintiff when she intended to file her surreply.

 See Exhibit B. Plaintiff responded, requesting until Monday, September 16, 2019 to file the

 surreply, to which BANA assented. See Exhibit C.

         After 4:00 pm on September 16, 2019, Plaintiff again requested more time until

 September 18, 2019 to file, and again BANA assented. See Exhibit D.

         Just before 5:00 pm on September 18, 2019, Plaintiff requested (for a third time) another

 extension, until September 19, 2019, to file his surreply, and BANA rejected this request. See

 Exhibit E. Shortly thereafter, Plaintiff filed the instant Motion to Extend, requesting an extension

 until September 23, 2019 to file her surreply. See Docket No. 45. If granted this extension,

 Plaintiff will have had forty-one (41) days to file his surreply, and a total of ninety-two (92) days

 for his opposition and surreply.


                                                  2
 1390948v.1
Case 1:19-cv-00005-MSM-PAS Document 47 Filed 09/19/19 Page 3 of 4 PageID #: 625




         The Plaintiff offers no grounds to support the relief sought in the Motion to Extend. Not a

 scintilla of evidence is presented to establish good cause for the extension. A further extension

 for the Plaintiff to respond to BANA’s Motion to Dismiss would unfairly prejudice BANA and

 simply further delays this Court’s consideration of BANA’s dispositive motion. BANA objects

 to any further extensions of time for the Plaintiff to file a surreply to BANA’s Motion to Dismiss

 and to the extent that Plaintiff files a surreply before the Court rules on her Motion to Extend,

 BANA respectfully requests that the surreply be stricken.

          Accordingly, the Defendant, Bank of America, N.A., respectfully requests that this Court

 deny the Plaintiff’s Motion to Extend Time to File Surreply in Response to Motion to Dismiss

 and provide any additional relief that it deems fair and just.

 Date: September 19, 2019                       Respectfully submitted,

                                                BANK OF AMERICA, N.A.,
                                                Defendant,

                                                By its attorneys,

                                                /s/ Justin J. Shireman
                                                Justin J. Shireman (#7779)
                                                Wilson, Elser, Moskowitz, Edelman & Dicker LLP
                                                260 Franklin Street, 14th Floor
                                                Boston, MA 02110
                                                (617) 422-5300
                                                Justin.Shireman@wilsonelser.com




                                                   3
 1390948v.1
Case 1:19-cv-00005-MSM-PAS Document 47 Filed 09/19/19 Page 4 of 4 PageID #: 626




                                 CERTIFICATE OF SERVICE

         I, Justin J. Shireman, hereby certify that this document filed through the ECF system will

 be sent electronically to the registered participants as identified on the Notice of Electronic Filing

 (NEF), and paper copies will be sent to those indicated as non-registered participants on

 September 19, 2019.


                                                /s/ Justin J. Shireman
                                                Justin J. Shireman




                                                   4
 1390948v.1
